DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action for application number 15/876,914, Strain Release Connector for an Overhead Electrical Wire, filed on January 22, 2018.  This application is a continuation-in-part of application number 15/418,972 filed January 20, 2017.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Kagen on February 10, 2021 and February 11, 2021.
The application has been amended as follows: 
Claim 1 has been amended as:  
1.	(Currently Amended) A strain release connector for an overhead electrical wire comprising:
a first connector part securable to the overhead electrical wire with a fixed clamping force; and
a second connector part cooperable with the first connector part and securable to a service cable with an adjustable clamping force, the second connector part including at least one strain adjustment screw for modifying the adjustable clamping force, ,
wherein the first connector part comprises a two-piece block that sandwiches the overhead electrical wire, the two-piece block being secured by connectors, and wherein the second connector part is formed along at least part of a perimeter of the two-piece block, the second connector part including a plurality of strain adjustment screws respectively securing a corresponding plurality of service cables.
 Claims 2, 9, and 10 have been canceled.
In claims 3 and 4, line 1, "2" has been deleted and --1-- has been inserted in pace thereof.
Claim 5 has been amended as: 
5.	(Currently Amended) [The] A strain release connector [according to claim 1] for an overhead electrical wire comprising:
a first connector part securable to the overhead electrical wire with a fixed clamping force; and
a second connector part cooperable with the first connector part and securable to a service cable with an adjustable clamping force, the second connector part including at least one strain adjustment screw for modifying the adjustable clamping force, wherein the adjustable clamping force is set by the at least one strain adjustment screw such that the second connector part is configured to release the service cable upon an application of a predetermined tension force, the adjustable clamping force being set based on the predetermined tension force, 
wherein the first connector part comprises a two-piece block that sandwiches the overhead electrical wire, the two-piece block being secured by connectors, and wherein the second connector part is formed along at least part of a perimeter of the two-piece block, the second connector part including a single strain adjustment screw securing a corresponding single service cable.
Claim 8 has been amended as:
8.	(Currently Amended) An overhead electrical wire assembly comprising:
an electrical pole;
an electric wire secured to the pole;
a service cable connected with the electric wire and coupleable with a service location; and
a strain release connector connected between the electric wire and the service cable, the strain release connector including:
	a first connector part secured to the electric wire with a fixed clamping force; and
	a second connector part cooperable with the first connector part and secured to the service cable with an adjustable clamping force, , the second connector part including at least one strain adjustment screw for modifying the adjustable clamping force, wherein the adjustable clamping force is set by the at least one strain adjustment screw such that the second connector part is configured to release the service cable ,
wherein the service cable comprises a load-side extension of the electric wire, and wherein when the service cable is released upon the application of the predetermined tension force, current in the service cable is disconnected,
wherein the first connector part comprises a two-piece block that sandwiches the overhead electrical wire, the two-piece block being secured by connectors, and wherein the second connector part is formed along at least part of a perimeter of the two-piece block, the second connector part including a plurality of strain adjustment screws respectively securing a corresponding plurality of service cables.
In claims 11 and 12, line 2, "10" has been deleted and --8-- has been inserted in place thereof.
Claim 13 has been amended as:
13.	(Currently Amended) [The] An overhead electrical wire assembly [according to claim 9] comprising:
an electrical pole;
an electric wire secured to the pole;
a service cable connected with the electric wire and coupleable with a service location; and
a strain release connector connected between the electric wire and the service cable, the strain release connector including:
	a first connector part secured to the electric wire with a fixed clamping force; and
	a second connector part cooperable with the first connector part and secured to the service cable with an adjustable clamping force, , the second connector part including at least one strain adjustment screw for modifying the adjustable clamping force, wherein the adjustable clamping force is set by the at least one strain adjustment screw such that the second connector part is configured to release the service cable upon an application of a predetermined tension force, the adjustable clamping force being set based on the predetermined tension force,
wherein the service cable comprises a load-side extension of the electric wire, and wherein when the service cable is released upon the application of the predetermined tension force, current in the service cable is disconnected, 
wherein the first connector part comprises a two-piece block that sandwiches the overhead electrical wire, the two-piece block being secured by connectors, and wherein the second connector part is formed along at least part of a perimeter of the two-piece block, the second connector part including a single strain adjustment screw securing a corresponding single service cable.
Claim 14 has been amended as:
14.	(Currently Amended) [The] An overhead electrical wire assembly [according to claim 9] comprising:
an electrical pole;
an electric wire secured to the pole;
a service cable connected with the electric wire and coupleable with a service location; and
a strain release connector connected between the electric wire and the service cable, the strain release connector including:
	a first connector part secured to the electric wire with a fixed clamping force; and
	a second connector part cooperable with the first connector part and secured to the service cable with an adjustable clamping force, , the second connector part including at least one strain adjustment screw for modifying the adjustable clamping force, wherein the adjustable clamping force is set by the at least one strain adjustment screw such that the second connector part is configured to release the service cable upon an application of a predetermined tension force, the adjustable clamping force being set based on the predetermined tension force,
wherein the service cable comprises a load-side extension of the electric wire, and wherein when the service cable is released upon the application of the predetermined tension force, current in the service cable is disconnected, 
wherein the first connector part and the second connector part are integrated in opposite ends of a conductor sleeve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                             February 26, 2021